                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:21-CV-00006-RJC-DSC


 PROGRESSIVE AMERICAN                            )
 INSURANCE COMPANY,                              )
                                                 )
                   Plaintiff,                    )
                                                 )
 v.                                              )                    ORDER
                                                 )
 SAVERIO DE PINTO et. al.,                       )
                                                 )
                 Defendants.                     )



       THIS MATTER is before the Court on Defendants’ “Motion to Dismiss Amended

Complaint or, Alternatively, to Transfer Venue” (document #22) filed April 9, 2021.


       District Courts have broad discretion to allow jurisdictional discovery pursuant to Rule 26

of the Federal Rules of Civil Procedure. Mylan Labs., Inc. v. Akzo, N.V., 2 F.3d 56, 64 (4th Cir.

2003). Where the issue of personal jurisdiction is disputed, the Court may order discovery directed

at jurisdictional issues alone. See e.g., SAS Institute Inc. v. World Programming Ltd., 2011 WL

1059139, *5-*7 (E.D.N.C. Mar. 18, 2011) (allowing jurisdictional discovery and noting that such

discovery typically should be allowed "unless plaintiff's claim appears to be clearly frivolous")

(quoting Rich v. KIS California, Inc., 121 F.R.D. 254, 259 (M.D.N.C. 1988) (allowing

jurisdictional discovery) and citing 4 J. MOORE, J. LUCAS & G. GROTHER, MOORE'S

FEDERAL PRACTICE, § 26.56(6) (2d ed. 1987)); Howard Acquisitions, LLC v. Giannasca New

Orleans, LLC, 2010 WL 889551 at *7 (D. Md. Mar. 5, 2010) (allowing jurisdictional discovery).
       Applying those legal principles, the Court concludes that the parties should conduct limited

jurisdictional discovery as outlined below. The jurisdictional facts are disputed but should be easily

clarified through limited discovery. Accordingly, the Court will administratively deny Defendants’

Motion to Dismiss without prejudice to their right to renew the Motion following completion of

jurisdictional discovery.


       IT IS HEREBY ORDERED that:


       1. The parties shall conduct limited jurisdictional discovery with a deadline of August 15,

2021. Discovery shall be confined to personal jurisdiction issues related to the ownership of the

2019 Chevrolet Camero operated by Defendant Saverio De Pinto at the time of the collision.


       2. Defendants’ “Motion to Dismiss Amended Complaint or, Alternatively, to Transfer

Venue” (document #22) is ADMINISTRATIVELY DENIED WITHOUT PREJUDICE to their

right to renew the Motion following completion of jurisdictional discovery.


       The Clerk is directed to send copies of this Order to counsel for the parties and to the

Honorable Robert J. Conrad, Jr.


       SO ORDERED.




                                         Signed: May 18, 2021
